Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 5 and 9 are objected to because of the following informalities: (1) “element” in line 6 of claim 9 should be changed to -- conveyor element --; (2) “direction” in line 7 of claim 9 should be changed to -- transport direction --; (3) “direction” in line 13 of claim 9 should be changed to -- transport direction --; (4) “support” in line 17 of claim 9 should be changed to -- respective support --; (5) “direction” in line 19 of claim 9 should be changed to – transport direction --; (6) “support” in line 20 of claim 9 should be changed to -- respective support --; (7) “form” in line 3 of claim 5 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-3, 5-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the support faces being adapted to directly engage”.  It is unclear what other element or elements the support faces directly engage.  Do they directly 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 2-3, 5-6 and 8-9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Publication No. 102011113569 (hereinafter “DE’569”) (cited in the 10/22/19 IDS).  A machine translation is included with this Office action.
Regarding claim 9, Figs. 1-3 show an apparatus for forming and conveying stacks of plastic-film bags (7), the apparatus comprising:
an endless conveyor element (2) having a stretch movable in a transport direction;
a row of supports (3 and 3) each having a planar support face secured to and displaceable with the element, each support (3) being formed with a T-groove  
Also, respective L-shaped pushers (including 4) each having a foot (unnumbered foot in Fig. 2) sitting on the face of a respective one of the supports (3) and shiftable in the direction on the support (3) and an upright leg (4) projecting upward from the respective face in the stretch and adapted to horizontally directly engage the bags (7) being conveyed by the apparatus; and
a fastener (numbered paragraph [0067] of the machine translation) engaged through each of the feet and into the groove for fixing the respective pusher (including 4) to the support (3), the fasteners (numbered paragraph [0067] of the machine translation) being loosenable for movement of the respective pusher (including 4) in the direction on the support (3) and tightenable to prevent such movement relative to the support (3).  See, e.g., numbered paragraphs [0067] – [0068] of the machine translation.
Regarding claim 2, Figs. 1-3 show that the apparatus has two of the supports (3 and 3) behind one another (see, e.g., Fig. 2), wherein one pusher (including 4) is on each of the supports (3).
Regarding claim 3, Figs. 1-3 show that each of the supports (3) has a substantially planar support face for directly engaging the bags (7).  Page 898 of Webster’s New Riverside University Dictionary, 1984, defines the term “planar” as “flat”.  The examiner takes the position that the upper edge of element 3 is flat.  As such, it is planar.

Regarding claim 6, Figs. 1-3 show that at least one of the pushers (including 4) has a holding formation (Fig. 1).
Regarding claim 8, Figs. 1-3 disclose a method forming stacks of plastic-film bags (7) for operating an apparatus according to claim 9.
Response to Arguments
5.	Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
Applicant argues
The claims have been amended to clarify that the supports 4 upwardly directly engage the sheets and that the pushers 3 are movable on the supports.  As seen in FIG. 1 of DE '569 of Fenninger, the horizontal legs of the arms are above the supports and thus the bags are stacked on them, not on the supports.
The examiner disagrees with this argument.  The examiner now relies upon a different embodiment shown in Figs. 1-3 to meet all of the limitations of claims 2-3, 5-6 and 8-9.  The support faces are capable of engaging the bags.
Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658